Citation Nr: 0614176	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1952 to 
September 1954, with continued service with the National 
Guard on periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) from August 1962 until 
September 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for bilateral 
hearing loss.

The case was previously before the Board in February 2004 at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
audiometric examination and obtaining his medical records 
pertaining to treatment for hearing loss from 1954 to the 
present.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

The veteran's bilateral hearing loss was not shown during 
active duty service and did not present itself until decades 
after service, and the preponderance of the evidence is 
against a causal link between his hearing loss and any remote 
incident during active duty service or National Guard 
service, to include acoustic trauma. 




CONCLUSION OF LAW

The veteran's bilateral sensorineural hearing loss was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1154, and 5107 (West 2002 and Supp. 2005); 38  
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See  
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App.  
492, 495 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, if an organic disease of the nervous 
system (to include sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In the veteran's case, a hearing loss disability was 
not shown during active service or for many years thereafter, 
and as such, hearing loss may not be presumed to have been 
incurred during active service.  

Initially, the Board notes that the appellant argues, in 
part, that since he was on inactive service until the 1980s, 
and hearing loss was shown on a 1976 periodic examination 
during such service, he is therefore entitled to service 
connection.  The Board points out, however, that an 
individual can be service-connected for an injury incurred 
during inactive service, but not for a disease.  See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  Here, as is explained below, the 
veteran's hearing loss has been medically related to 
presbycusis, as part of the aging process, and not to any 
injury during either active or National Guard service.  In 
other words, the fact that the appellant was on inactive 
service while diagnosed with age-related hearing loss does 
not automatically mean his claim is granted.

The claimant in this case is a "veteran" based on his active 
duty service from November 1952 to September 1954.  
Therefore, he is entitled to "veteran" status and the full 
benefit of VA resources for any compensation claim based on 
that period of service.  However, to the extent his claim is 
not based on that period of service, but on his period of 
inactive service, the claim must fail.  In order for the 
appellant to achieve "veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish by a preponderance of the 
evidence that he was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v.  
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the veteran's 
November 2004 VA examination report, and it was shown on 
reports of periodic examinations dating back to 1976.  What 
is not shown by the recent examination report, or, 
unfortunately, by any other medical evidence in the claims 
file, is a link between the veteran's military service and 
his current hearing loss.  The veteran asserted that his 
hearing loss was caused by inservice exposure to acoustic 
trauma from being in close proximity to infantry noise for 
two years during the Korean War and and/or by 27 years of 
monthly exposure to military noise while serving in the 
National Guard.  Specifically, the veteran claims that his 
hearing loss is due to noise exposure from rocket launcher 
fire experienced while serving on active duty during the war 
and machine gun fire during his National Guard service.  The 
veteran's February 2001 claim explained that during the 
Korean War he had been "consistently seen at the combat 
infirmary for my ear discomfort which was actually the 
beginning of my hearing loss."
 
The Board notes that the veteran's service medical records 
are incomplete.  Attempts to obtain missing records and to 
reconstruct his file have been fruitless.  Responses to 
requests for records indicate that the veteran's records were 
destroyed in the fire at the National Personnel Records 
Center (NPRC).  Separation documents and the DD Form 214 from 
the veteran's active service indicate that the veteran served 
in the US Army as an infantry soldier with the 17th Infantry 
Regiment.  While these documents do not show a definitive 
record of inservice exposure to acoustic trauma, the Board 
notes that it is quite likely that the veteran's duty as an 
infantry soldier with the Army during the Korean War brought 
him into close proximity with the sounds of the firing of 
large guns or artillery pieces.  The fact that the veteran 
was exposed to such excessive noise is not in dispute.  See 
38 U.S.C.A. § 1154(b).  However, section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

That being said, the Board must point out that there is 
absolutely no medical evidence on file to show that the 
veteran developed chronic hearing loss as a result of 
inservice exposure to excessive noise.  The file contains no 
medical evidence showing complaints or medical findings 
regarding defective hearing or ear problems during active 
service and at separation.  The Board finds that available 
service medical records show no indication that the veteran 
was ever treated for complaints indicative of hearing loss 
until many years into his National Guard service.  While 
these records note hearing loss, they do not indicate that 
the hearing loss was causally related to his military 
service.    


The Board must rely on medical evidence in order to decide 
the issue of entitlement to service connection.  
Significantly, at the VA examination in November 2004 the 
examiner noted: "based on the fact that there is no history 
of hearing loss after his discharge, this patient's most 
probable sensorineural hearing loss is related to 
presbycusis."  In a June 2001 letter the veteran was asked 
to submit any evidence in support of his claim.  The record 
indicates that the veteran has failed to present any medical 
evidence to contradict the findings of the November 2004 
examination.  In light of medical opinion against service 
connection, and the complete absence of medical evidence 
linking the veteran's hearing loss to service, the veteran's 
claim for service connection must fail. 

While the veteran has not alleged, and the facts do not show, 
that he was diagnosed with hearing loss at service discharge 
or sensorineural hearing loss within one year from separation 
from service, service connection is not precluded if hearing 
loss can otherwise be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  On review of the evidence, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  No competent 
medical evidence has otherwise been presented to show a 
causal nexus between inservice acoustic trauma and the 
veteran's hearing loss today.  The only link between the 
veteran's condition and service comes from the veteran 
himself.  Without medical evidence linking hearing loss to 
some aspect of his period of active duty or National Guard 
service, the veteran's claim for service connection must be 
denied.

The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has hearing loss 
due to inservice acoustic trauma, the medical evidence fails 
to establish a causal connection, or nexus, between the 
current complaints and inservice trauma.  While the veteran 
may believe that he has hearing problems that were caused by 
an inservice injury, he is a layman and has no competence to 
offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds the preponderance of the medical 
evidence on file does not relate the current symptoms to any 
aspect of the veteran's periods of active duty.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); See also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in June 2001, and additional letters in 
February and October 2004, fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in February 2005.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). As the Board concludes above that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 2006). 

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded a VA examination in November 2004.  38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



___________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


